NATIONWIDE MUTUAL FUNDS Nationwide Mid Cap Market Index Fund Supplement dated April 29, 2016 to the Summary Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1.Effective May 1, 2016: a. The table under the “Fees and Expenses” section on page 1 of the Summary Prospectus is deleted and restated as follows: Class A Shares Class C Shares Class R Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.21% 0.21% 0.21% 0.21% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.50% None Other Expenses 0.23% 0.15% 0.26% 0.06% Total Annual Fund Operating Expenses 0.69% 1.36% 0.97% 0.27% Fee Waiver/Expense Reimbursement1 (0.01)% (0.01)% (0.01)% (0.01)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.68% 1.35% 0.96% 0.26% 1 Nationwide Mutual Funds and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract waiving 0.01% of the management fee to which the Adviser would be entitled until April 30, 2017. b. The tables under the “Example” section on page 2 of the Summary Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R shares 98 Institutional Class shares 27 86 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 2. Effective immediately, the table under the section entitled “Portfolio Managers” on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Greg Savage, CFA Managing Director Since 2012 Alan Mason Managing Director Since 2014 Creighton Jue, CFA Managing Director Since 2016 Rachel Aguirre Director, Senior Portfolio Manager Since 2016 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
